UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ()HIO
WESTERN DIVISION

UNITED STATES OF AMERICA, et al., Case No. l:OZ-cv-l()7
Plaintiffs, Barrett, J .
Litkovitz, M.J.
vs.
BOARD OF HAMILTON COUNTY ORDER RE: REQUEST
COMMISSIONERS, et al., FOR REVIEW BY
Defendants. CONNIE MUSSER

This matter is before the Court on the Request for Review of the denial of a Sewer
Backup (“SBU”) claim by Connie lVIusser (Doc. 1535) and the response of the Metropolitan
Sewer District of Greater Cincinnati (“l.\/ISD”) (Doc. 1632). Ms. l\/lusser requests review of
MSD’s decision in its SBU claim without a hearing (Doc. 1535 at 2).

l\/Is. Musser’s request for review is filed under the Sewer Bacl<up1 program (forrnerly
known as the Water-in-Basement [WIB] Claims Process Plan) (Doc. 131, Consent Decree,
Exhibit 8). The Plan states in relevant part:

Subject to the requirements of this Plan, occupants who incur damages as a result

of the backup of wastewater into buildings due to inadequate capacity in l\/ISD’s

Sewer System (both the combined and the sanitary portions) can recover those

damagcs. This plan also provides a means for occupants to recover damages arising

t`rorn backups that are the result of MSD’s negligent maintenance, destruction,
operation or upkeep of the Sewer System. The Claims Process is not intended to
address water in buildings caused by overland flooding not emanating from l\/ISD’s

Sewer System or caused by blockages in occupants’ own lateral sewer lines.

(Doc. 131, Consent Decrce, Exhibit 8 at 1). In determining the cause of SBU, l\/ISD must

exercise its good faith reasonable engineering judgment and consider the following non-

 

'The “Water-ln-Basement" program has been renamed the “Sewer Backup” program to more accurately
reflect MSD’s responsibility for sewage backups caused by inadequate capacity in MSD’s sewer system. See Doc.
452 at4; Doc. 454 at 16.

exclusive factors: amount of precipitation, property SBU history7 condition of the sewer system
in the neighborhood, results of a visual inspection of the neighborhood to look for signs of
overland flooding, neighborhood SBU history, capacity of nearby public sewer lines, and
topography. (Doc. 131, Consent Decree, Exhibit 8 at 2). Damages arising from basement
backups for which MSD is responsible are limited to documented real and personal property. ]d.
Homeowners who are dissatisfied with MSD’s disposition of a claim under the SBU program
may request review of the decision by the i\/Iagistrate Judge, whose decision is binding and not
subject to any further judicial review. (Docs. 154, 190).
I. Background

Ms. Musser is the owner of the property located at 415 Porter Street, Cieves, Ohio. On
April 27, 2018, l\/Is. Musser filed an SBU claim with l\/ISD seeking compensation for property
damage allegedly resulting from a sewer backup on February 25, 2018. (Doc. 1632, Ex. I).
MSD denied the claim for property loss, finding the damage was not caused by a sewer backup
covered by the SBU program. (]d., EX. J). l\/Is. l\/Iusser disagreed with MSD’s decision and filed
a request for review in this Court.

II. Evidence presented

Ms. Musser’s request for review states that in February 2018 there was a flood in her
basement resulting in four feet of water and sewage She contacted MSD and a cleaning crew
was sent to her property Ms. Musser states that the cleaning crew removed items from her
basement without her knowledge or permission She states she uses a wheelchair and cannot see
into the basement from the main floor. l\/ls. Musser alleges that she could have cleaned some of

her valuables and kept them. l\/[s. Musser states that she received compensation from her

homeowner’s insurance of $500.00, but it did not cover the entirety of her loss. As relief, Ms.
Musser requests reimbursement for the items removed from her basement, including
compensation for a new furnace, water heater, washing machine, and dryer. (Doc. 1535).

MSD presented evidence that from February 18, 2018, and continuing into the first week
of l\/Iarch 2018, prolonged rains along the Ohio River led to a significant rise in the water level of
the Ohio River and its tributaries, including the Great Miami River. (Doc, 1632, Exs. D, E, H).
The Ohio River crested at 60.53 feet on the evening of February 25, 2018, marking the Ohio
River’s 22nd highest level ever recorded. (Doc. 1632, Ex. D).2 The widespread flooding
resulted in declarations of emergency from state and local governmental authorities (Doc. 1632,
EX. E).

On February 25, 2018, MSD received a report that Ms. Musser’s basement had flooded
on that same day. (Doc. 1632, Ex. A). Ms. Musser’s property is located near the Great Miami
River and within a Federal Emergency Management Agency Special Flood Hazard Area. (Doc.
1632, Exs. F, G). On February 25, 2018, the Great Miami River crested at 23.85 feet, which is
7.85 feet above flood stage. (Doc. 1632, EX. H). An MSD crew responded to Ms. l\/Iusser’s
property to investigate on February 25, 2018. (Doc. 1632, EX. B). The MSD crewed reported
the basement was backed up with 1 foot, 2 inches of sewage water from the basement level floor
drain. (Id.). The MSD crew discovered that a nearby pump station on Symmes Street (the
“Cleves Pump Station”) was under water and all of the manholes in the area were surcharged,

including all of the manholes leading to the pump station. ([d.). In addition, there was no

 

2 lt appears that the Ohio River actually crested on the evening of February 25, 2018, and not February 26, 2018, as
MSD represents in Exhibit D. (.S'ee Doc. 1589, Ex. B-Harniiton County Emergency Managernent memo, PAGEID

#: 36121).
3

evidence of overland flooding (Icr'.). The public sewer on Porter Street connects to a sewer
which travels west to the Cleves Pump Station on Symmes Street. The public sewer line to
which Porter Street sewer connects runs parallel to Three Rivers Parkway and sits at the edge of
a nearby lake. (Doc. 1632, Ex. C). ln addition, this public sewer line and the Cleves Pump
Station are situated in a flood plain. Based on the high river levels, MSD’s estimates suggest
there was riverine flooding in these areas on February 25, 2018. (Doc. 1632, Ex. G). MSD
states that based on its investigation of the property and surrounding area, it determined that the
nearby Cleves Pump Station was flooded with river water due to the significantly elevated level
of the Great l\/Iiami River. As a result, the pump station was unable to convey wastewater as
designed, causing the public sanitary sewer on Porter Street and the surrounding streets to
become overwhelmed MSD notes that every manhole leading to the pump station was flooded,
and without a functioning pump station, the public sanitary sewer on Porter Street surcharged
and caused the backup into Ms. Musser’s basement

III. Resolution

Under the Consent Decree, property owners may recover damages to personal or real
property caused by (1) inadequate capacity in MSD’s Sewer System, or (2) MSD’s negligent
maintenance, destruction, operation or upkeep of the Sewer System. (Doc. 131, Consent Decree,
Exhibit 8 at l). There has been no allegation that MSD negligently caused the property damage
in this case. Therefore, the question is whether the damage was caused by “inadequate capacity”
in MSD’s sewer system.

This Court has previously determined that the inability of MSD’s sewer system to convey

water from a historically significant river flood does not constitute “inadequate capacity” under

the Consent Decree for which resulting damages are compensable under the SBU Program.
(Doc. 1562). The term “inadequate capacity” is not defined in the Consent Decree. However,
the Consent Decree contains a provision entitled “Adequate Capacity” that is instructive (Doc.
131 ~l at 48). Under the “Adequate Capacity” provision of the Consent Decree, MSD is required
to undertake remedial measures to ensure that MSD’s sewer system has a capacity that is
consistent with appropriate design standards or is equipped with other measures so as to prevent
capacity-related SBUS. (Id.). The provision also indicates that a sanitary sewer system has
“adequate capacity” when it conveys flow without any capacity-related sanitary sewer overflows
“under current and projected future conditions.” (Ia’.; see also Doc. 131-l at 27-28). ln addition,
the Consent Decree requires, infer alid, the implementation of remedial measures in response to
“wet weather issues.” (Doc. 131-1 at 2-3, 48). Similarly, in determining the cause of a backup
under the Consent Decree, MSD must consider “wet weather” factors such as amount of
precipitation, property SBU history, signs of overland flooding, and topography, among others.
(Doc. 131, Consent Decree, Exhibit 8 at 2). Read together, these provisions indicate that the
Consent Decree’s SBU claims program was intended to address capacity-related issues resulting
from wet weather conditions under current and projected future conditions and not from a
historically significant river flood that inundates the portions of MSD’s sewer system that lie in
close proximity to the Ohio River or its tributaries. MSD’s sewer system is not designed to
convey historic flood waters from the Ohio River or its tributaries, and it would be unreasonable
to require MSD to design such a system. The Consent Decree was not intended to compensate
homeowners for backups resulting from historic river flooding To require MSD to compensate

homeowners under these circumstances would be tantamount to making MSD a no-fault insurer

for individuals residing on or around the Ohio River or its tributaries lt would be unreasonable
to construe the Consent Decree as requiring MSD ~ and ultimately Hamilton County ratepayers -
to effectively provide flood insurance to residents impacted by river flooding

The Court is not persuaded that the cause of Ms. Musser’s basement backup was a wet
weather event that is covered under the Consent Decree. Rather, the preponderance of the
evidence shows that historic flooding of the Ohio and Great Miami Rivers likely overwhelmed
the Cleves Pump Station and inundated the manholes of the sewer line connected to the pump
station. Both the Ohio and Great Miami Rivers experienced historic flooding and crested on
February 25, 2018, the date Ms. Musser’s basement flooded. l\/ISD crews observed that the
Cleves Pump Station was underwater and that all of the manholes of the public sewer line
leading to the pump station were surcharged. This sewer line and the pump station lie in a flood
plain and were likely overwhelmed by riverine flooding This sewer line is connected to the
same public sewer line that serves Ms. Musser’s property. As a result, any existing sewage in
Ms. l\/iusser’s building lateral was prevented from flowing downstream through the public sewer
lines, which were inundated With river water, and toward the pump station, which the river water
had submerged and made inoperative Unable to flow through the flooded sewer pipes, the
sewage in the building lateral exited Ms. Musser’s basement floor drain and backed up into her
basement As the preponderance of the evidence shows the backup was likely caused by riverine
flooding and not a wet weather event, Ms_ Musser is not entitled to damages under the Consent
Decree.

Ms. Musser also alleges MSD’s cleaning contractors negligently disposed of items of

property in her basement The Consent Decree does not provide a remedy for damages caused

by MSD’s cleaning contractors Exhibit 8 to the Consent Decree,3 which governs the SBU
claims process, sets forth the “Scope of WIBs Covered” as follows:
The Claims Process will only reimburse damages arising ji~orn basement bae/cups
caused by [1] inadequate capacity in MSD’s Sewer System or [2] that are the

result of MSD’s negligent maintenance, destruction, operation or upkeep of the
Sewer System. . . .

(Doc. 131, Consent Decree, Exhibit 8 at 2) (emphasis added). Exhibit 8 to the Consent Decree
further clarifies that under the Claims Process, “occupants who incur damages as a result ofthe
backup of wastewater into buildings” due to inadequate capacity in MSD’s sewer system or
resulting from MSD’s negligent maintenance, destruction, operation or upkeep of the sewer
system may recover those damages (Doc. 131, Consent Decree, Exhibit 8 at 1) (emphasis
added). Property damage that is compensable under the Consent Decree must be caused by an
SBU. Id. There is nothing in the language of the Consent Decree to indicate that property
allegedly damaged by other causes, such as the negligence of cleaning contractors, is covered by
the SBU claims process Theref`ore, to the extent l\/ls. l\/iusser may be seeking compensation for
items allegedly damaged by MSD’s cleaning contractor, she may not obtain such compensation
under the Consent Decree’s SBU claims process

As a final matter, the Court notes that under the Consent Decree, “l\/[SD’s provision of
cleanup services under this program does not constitute an admission of any liability by MSD
with regard to any claims that the occupant may have against MSD for real or personal property
damage caused by the building backup.” (Doc. 131, Ex. 7 at 4). MSD will provide cleaning

services when doubt exists about the cause of the backup after an initial investigation based on

 

3Sectit)n XIIl cfthe Consent Decree incorporates Exhibit 8 by reference (Doc. 1311 Consent Decree at
47).

the health risks posed by floods and water damage (Doc. 640, Ex. B). Therefore, the fact that
MSD provided this cleaning service for Ms. Musser’s property and paid for such service is not
evidence that MSD is responsible for the damage to Ms. l\/lusser’s real and personal property.

These are not easy cases, and oftentimes the exact cause of a backup may not be known
given the available information and circumstances. Under the Consent Decree, MSD is tasked
with exercising its good faith reasonable engineering judgment in assessing the cause of a
basement backup based on non-exclusive factors such as amount of precipitation, property SBU
history, condition of the sewer system in the neighborhood, results of a visual inspection of the
neighborhood to look for signs of overland flooding, neighborhood SBU history, capacity of
nearby public sewer lines, and topography. (Doc. 131, Consent Decree, Exhibit 8 at 2). l\/ISD
has done so in this case. The Court is not unsympathetic to the losses sustained by individuals
like Ms. Musser. However, the undersigned magistrate judge is responsible for ensuring that any
costs for damages to private property such as Ms. Musser’s that must be paid by MSD (and
ultimately the rate payers of Hamilton County) under the Consent Decree are the result of the
backup of wastewater into the property due to inadequate capacity in MSD’s Sewer System or
MSD’s negligence Ms. l\/lusser has not met her burden of showing that the flooding of her
basement on February 25, 2018 was caused by inadequate capacity in MSD’s sewer system or
MSD’s negligence The Consent Decree’s SBU claims process does not provide a remedy under
the circumstances of`this case. Therefore, Ms. Musser’s appeal is denied

IT IS SO ORDERED.

Date: :§[¢~?Ogé f

    

Karen L. Litkovitz, Magistrate J
United States District Court

